Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2022.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattmann et al. (U.S. Patent 4,410,000).
In regards to claim 1, Mattmann discloses a hydraulic regulator comprising: a vent valve (46) that opens to provide a fluid path from a regulated pressure port (43) to a vent port (72); a supply valve (32, 33) that opens to provide a fluid path from the regulated pressure port (43) to a supply pressure port (20, 21); and a control piston (13) having a linear cam profile with a vent cam (53) that opens the vent valve (46) and a supply cam (70) that opens the supply pressure valve; (32, 33) wherein the vent cam (53) and the supply cam (70) are spaced apart axially along the control piston (13) and the vent valve (46) and the supply pressure valve (32, 33) are spaced apart from one another such that only one of the vent valve (46) and the supply valve (32, 33) are opened at once. 
The office notes that the inclusion of material worked upon (i.e. “hydraulic”) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
In regards to claim 2, the control piston (13) moves in a first direction (downwards) to open the vent valve (46) and in a second, opposite direction (upwards) to open the supply valve (32, 33).
Allowable Subject Matter
Claims 11-19 are allowed.
Claims 3, 4, and 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 11, the prior art does not disclose or teach in useable combination a piston biased to respond to a regulated pressure at a regulated port by moving axially first direction to bring a first ball in contact with a vent lobe when the regulated pressure exceeds a setpoint, and to respond to the regulated port pressure by moving axially in a second direction to bring a second ball in contact with a first supply lobe when the regulated pressure falls below the setpoint.
In regards to claim 19, the prior art does not disclose or teach in useable combination wherein a first end of a control piston receives a biasing force and a second end of the piston is exposed to a regulated port; wherein the control piston moves a vent lobe into contact with a vent valve thereby opening it when a pressure at the regulated port exceeds a set point; wherein the control piston moves a supply lobe into contact with a supply valve thereby opening it when the pressure at the regulated port falls below the set point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753